Citation Nr: 0316448	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-16 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to benefits under 38 U.S.C.A. 
§ 1805 for a child with a form or manifestation of spina 
bifida.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty for over eighteen years and 
ten months, to include his last period of service from 
December 1967 to December 1971.  This last period of service 
included assignment in the Republic of Vietnam during the 
Vietnam War. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

Although the RO has impliedly reopened the claim on appeal 
and denied entitlement to benefits under 38 U.S.C.A. § 1805 
for a child with a form or manifestation of spina bifida 
service connection on the merits, according to Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (see also, Barnett 
v. Brown, 8 Vet. App. 1 (1995); aff'd Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996)), the Board of Veterans' Appeals 
(Board) must make its own determination as to whether new and 
material evidence has been submitted to reopen a claim, 
regardless of the finding of the RO.  Therefore, the issue 
has been characterized as noted on the title page.

The merits of the reopened claim are addressed in the REMAND 
appended to the decision reopening the claim. 


FINDINGS OF FACT

1.  In a March 1999 written statement, the veteran withdrew 
his appeal for entitlement to benefits for a child with a 
form or manifestation of spina bifida.

2.  Since the March 1999 withdrawal of his appeal, the 
veteran has submitted evidence which was not previously 
before agency decisionmakers and which bears directly and 
substantially upon the specific matter under consideration.  
This evidence is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The February 1999 RO determination that denied a claim 
for entitlement to benefits for a child with a form or 
manifestation of spina bifida is final.  38 U.S.C.A. § 7105 
(West 2002).   

2.  Evidence submitted since the February 1999 RO 
determination denying entitlement to benefits for a child 
with a form or manifestation of spina bifida, which was the 
last final denial with respect to this issue, is new and 
material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West  2002); 38 C.F.R. § 3.156 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty 
to notify the claimant of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103.  Second, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C. § 5103A. 

In the present case, the Board reopens the claim for the 
benefit sought on appeal.  Under these circumstances, which 
are only of benefit to the claim, there is no prejudice to 
the veteran and his child in adjudicating the application to 
reopen without further discussion of the VCAA.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Claim Reopened

In April 1998, the RO denied the veteran's claim for 
entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
with a form or manifestation of spina bifida.  The veteran 
submitted a timely notice of disagreement and VA Form 9, 
perfecting his appeal, and continued his appeal through 
subsequent RO denials dated through February 1999.  However, 
the veteran withdrew his appeal in writing in February 1999.  
See 38 C.F.R. § 20.204(b).  Therefore, the February 1999 
negative determination became the last final denial with 
respect to the claim for entitlement to benefits under 38 
U.S.C.A. § 1805 for a child with a form or manifestation of 
spina bifida.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  Under § 3.156(a), evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative or redundant of other evidence that was then of 
record.  See also Struck v. Brown, 9 Vet. App. 145, 151 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox 
v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" evidence is 
evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, supra.  

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2002).  The veteran's claim to reopen was filed in 
June 2000; consequently, the version of § 3.156 in effect 
before August 29, 2001, applies.  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

Applicable law and regulations provide that VA shall pay a 
monthly allowance, based upon the level of disability, to or 
for a person who VA has determined is an individual suffering 
from spina bifida whose biological mother or father is or was 
a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 
3.814(a).  The term "Vietnam veteran" means a person who 
performed active military, naval, or air service in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, without regard to the 
characterization of the person's service, and includes 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.814(c).  This chapter applies with respect to all 
forms and manifestations of spina bifida except spina bifida 
occulta.  See 38 U.S.C.A. § 1802.  The provisions of 38 
C.F.R. § 3.814(c)(3) add that the term spina bifida means any 
form and manifestation of spina bifida except spina bifida 
occulta.

In this case, a DD Form 214 conforms that the veteran had 
active service in Vietnam.  

In a letter dated May 2003, a private physician indicated 
that the veteran's child had a "neural tube defect,"  which 
he considered synonymous with the phrase "form or 
manifestation of spina bifida."  Similarly, an August 2001 
letter from a private physician can also be read to express 
the view that a neural tube defect is a form or manifestation 
of spina bifida.  This evidence is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
since the prior denials of the benefit sought on appeal were 
made on the ground that there was no evidence to show that 
veteran's child had spina bifida. 
  
Accordingly, reopening of the claim is warranted.


ORDER

The claim for entitlement to benefits under 38 U.S.C.A. 
§ 1805 for a child with a form or manifestation of spina 
bifida is reopened.




REMAND

At the outset, the veteran, the veteran's child, and the RO 
are notified that notice and development in this case should 
focus on the issue of whether it is at least as likely as not 
that the veteran's child has a form or manifestation of spina 
bifida.  The Court of Appeals for Veterans Claims (COVC) has 
found that VAOPGCPREC 5-99 is not necessarily binding on VA 
adjudicators in addressing this issue.  See Jones v. 
Principi, 16 Vet. App. 219 (2002) (holding that the VA Office 
of General Counsel failed in VAOPGCPREC 5-99 to address what 
the broader "forms and manifestations of spine bifida" 
could be and that the Board erred in relying solely upon the 
definition of spina bifida set forth in the General Counsel 
opinion).

Second, the Board notes that the appellant has not been 
apprised of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106- 475, 114 Stat. 2096 (2000) VCAA.  The RO should 
ensure compliance with the duty to notify and assist 
provisions of the (VCAA), to include notifying the veteran of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

In light of the Federal Circuit's holdings, the Board 
concludes that it must remand the veteran's claim for the RO 
accomplish the duties to notify and assist as mandated by the 
VCAA. 

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the requirements of the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002).  The RO should review the record 
and send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA, to include 38 U.S.C. 
§ 5103(b).  The RO's attention is 
directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present. 

In so doing, the RO should assist in 
taking every action necessary to assist 
in determining whether the veteran's 
child has a form or manifestation of 
spina bifida.

2.  The RO should request identification 
from the veteran of all medical records 
pertinent to the current diagnosis of his 
child's claimed form or manifestation of 
spina bifida.  The RO should obtain 
appropriate releases and obtain the 
identified records, or, if the veteran 
prefers, the veteran should obtain the 
records himself and submit them to the 
RO.

3.  After completion of the above, the RO 
should obtain a medical opinion from a 
physician expert in the field of spinal 
defects as to whether it is at least as 
likely as not that the veteran's child 
has a form or manifestation of spina 
bifida.  If the physician finds that 
physical examination of the veteran's 
child would be helpful in making such a 
determination, such an examination should 
be scheduled.  The physician should 
provide a rational for any opinion 
expressed, preferably with  citation to 
the clinical record and medical 
literature.  
 
4.  The RO should readjudicate the issue 
of entitlement to benefits under 38 
U.S.C.A. § 1805 for a child with a form 
or manifestation of spina bifida with 
consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in July 2002.
 
5.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the July 2002 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


